Exhibit 10.1

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of December 27, 2011, by and between SILICON VALLEY BANK
(“Bank”), CARDIOVASCULAR SYSTEMS, INC., a Delaware corporation (“Borrower”).

RECITALS

A.       Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of March 29, 2010 (as the same may be amended, modified,
supplemented or restated in writing from time to time, the “Loan Agreement”).

B.       Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C.       Borrower has requested that the Loan Agreement be amended and
supplemented as more fully set forth herein.

D.       Bank has agreed to so amend and supplement the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations, warranties and agreements set forth herein.

AGREEMENT

Now, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.       Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

2.       Modifications Regarding Loan Documents. The Loan Agreement is amended
as set forth below, effective on the date hereof (except as may be otherwise
specifically provided below):

2.1       Revolving Line Maturity Date. The definition of “Revolving Line
Maturity Date” in Section 13.1 of the Loan Agreement, is hereby amended to read
as follows:

“ ‘Revolving Line Maturity Date’ is March 31, 2014.”

 

- 1 -



--------------------------------------------------------------------------------

2.2       Borrowing Base. The portion of the definition of “Borrowing Base” in
Section 13.1 of the Loan Agreement, which presently reads as follows:

“ ‘Borrowing Base’ is (a) 80% of Eligible Accounts, plus (b) the lesser of 40%
of the value of Borrower’s Eligible Inventory (valued at the lower of cost or
wholesale fair market value) or 25% of Eligible Accounts or $2,500,000 (in the
case of both ‘a’ and ‘13.’, as determined by Bank from Borrower’s most recent
Transaction Report), minus (c) the greater of the Partial Term Loan Reserve and
the Full Term Loan Reserve, to the extent the same are in effect.”

is hereby amended to read as follows:

“ ‘Borrowing Base’ is (a) 80% of Eligible Accounts, plus (b) the lesser of 40%
of the value of Borrower’s Eligible Inventory (valued at the lower of cost or
wholesale fair market value) or 25% of Eligible Accounts or $2,500,000 (in the
case of both ‘a’ and ‘b’, as determined by Bank from Borrower’s most recent
Transaction Report), minus (c) the Term Loan Reserve, to the extent the same is
in effect.”

2.3       Delete References to Full and Partial Term Loan Reserve. The
definitions of “Full Term Loan Reserve” and “Partial Term Loan Reserve” in
Section 13.1 of the Loan Agreement are hereby deleted.

2.4       New Definition—“Term Loan Reserve”. A new definition of “Term Loan
Reserve” is hereby added to Section 13.1 of the Loan Agreement as follows:

“ ‘Term Loan Reserve’ means, as of any date of determination, an amount equal to
75% of the outstanding principal balance of the Term Loan as of such date;
provided that (i) during any Streamline Period, the Term Loan Reserve shall be
zero, and (ii) from and after the date Borrower has maintained a Fixed Charge
Coverage Ratio in excess of 1.50 to 1.00 for two consecutive quarters, the Term
Loan Reserve shall be zero.”

2.5       Subordinated Debt. The definition of “Subordinated Debt” in
Section 13.1 of the Loan Agreement, is hereby amended to read as follows:

“ ‘Subordinated Debt’ is indebtedness incurred by Borrower subordinated to all
of Borrower’s now existing or hereafter arising indebtedness to Bank (pursuant
to a subordination, intercreditor, or other similar agreement in form and
substance satisfactory to Bank entered into between Bank and the other
creditor), on terms acceptable to Bank in its sole discretion. “Subordinated
Debt” shall include indebtedness up to the principal amount of $5,000,000 owed
by Borrower to PFG, provided that PFG has executed and delivered to Bank such a
subordination agreement.”

2.6       Term Loan Commitment Amount. The definition of “Term Loan Commitment
Amount” in Section 13.1 of the Loan Agreement is amended to read as follows:

“ ‘Term Loan Commitment Amount’ is $12,000,000.”

 

- 2 -



--------------------------------------------------------------------------------

2.7       Term Loan Maturity Date. The definition of “Term Loan Maturity Date”
in Section 13.1 of the Loan Agreement is amended to read as follows:

“ ‘Term Loan Maturity Date’ is December 31, 2014.”

2.8       Term Loan. Section 2.1.5 of the Loan Agreement is amended and restated
to read as follows:

“2.1.5 Term Loan.

“(a) Availability. At December 27, 2011, the outstanding principal balance of
the Term Loan is $5,615,187.51. Within five (5) Business days after said date,
Bank shall make a term loan to Borrower in an amount (the “New Term Loan
Advance”) equal to the Term Loan Commitment Amount minus the then unpaid
principal balance of the Term Loan. Effective upon Bank making the New Term Loan
Advance, its balance shall be combined with the outstanding balance of the
existing Term Loan and the combined amounts shall constitute the “Term Loan”
referred to in this Agreement and thereafter such combined Term Loan shall be
subject to the terms of this Agreement. No portion of the Term Loan may be
re-borrowed after repayment.

(b) Repayment. Borrower shall pay accrued interest on the unpaid principal
balance of the Term Loan from time to time outstanding on the first day of each
calendar month. Borrower shall repay the principal of the Term Loan in 30 equal
monthly payments of principal in the amount of $400,000 per month, which
principal payments shall commence on July 1, 2012 and continue on the first day
of each month thereafter until the Term Loan Maturity Date, on which date the
entire unpaid principal balance of the Term Loan, plus all accrued and unpaid
interest, plus the Final Payment, plus all other sums, if any, that shall have
become due and payable hereunder with respect to the Term Loan, shall be paid.

“(c) Mandatory Prepayment. Reference is made to the definition of ‘Borrowing
Base’ (contained in Section 13.1) which subtracts the amount of the Term Loan
Reserve, to the extent it is in effect, in calculating the Borrowing Base. If at
any time, and from time to time, such a subtraction of the amount of the Term
Loan Reserve shall cause the Borrowing Base to be less than zero, then Borrower
shall immediately make a prepayment of the principal of Term Loan in the amount
by which zero exceeds the Borrowing Base.

 

- 3 -



--------------------------------------------------------------------------------

“(d) Permitted Prepayment. At Borrower’s option, so long as no Event of Default
has occurred and is continuing, Borrower shall have the option to prepay all,
but not less than all, of the Term Loan, provided Borrower (i) provides written
notice to Bank of its election to prepay the Term Loan at least thirty (30) days
prior to such prepayment, and (ii) pays, on the date of the prepayment: (A) all
accrued and unpaid interest with respect to the Term Loan through the date the
prepayment is made; plus (B) all unpaid principal with respect to the Term Loan;
plus (C) a fee equal to the Make-Whole Premium; plus (D) the Final Payment; plus
(E) all other sums, if any, that shall have become due and payable hereunder
with respect to the Term Loan. Without limitation on the fact that such amounts
shall be due on the date of the prepayment, they shall bear interest from the
date due until paid at a rate equal to the highest rate applicable to the Term
Loan.

“(e) Fee and Final Payment Due Upon Acceleration. If all or any portion of the
Term Loan has become due and payable according to the terms hereof because of
the occurrence and continuance of an Event of Default, Borrower shall pay to
Bank on the date that it has become due and payable according to the terms
hereof, in addition to any other sums owing, a fee equal to the Make-Whole
Premium, plus the Final Payment. Without limitation on the fact that such
amounts shall be due as set forth in the preceding sentence, they shall bear
interest from the date due until paid at a rate equal to the highest rate
applicable to the Term Loan.”

2.9       Term Loan Interest Rate. Section 2.3(a)(ii) of the Loan Agreement is
amended to read as follows:

“(ii) Term Loan. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan shall accrue interest at a per annum rate based on
Borrower’s EBITDA for each trailing six-month period, as follows:

 

EBITDA for trailing six-month period ending at the end a month

  

Interest Rate

Equal to or less than -0-

   8.00% per annum

Greater than -0-

   7.00% per annum

“The initial interest rate in effect on the date hereof shall be 8.00% per
annum. Interest shall be payable monthly.

“Changes in the interest rate based on the Borrower’s EBITDA as provided above
shall go into effect as of the first day of the month following the month in
which Borrower’s financial statements are received, reviewed and approved by
Bank. If, based on the EBITDA as shown in Borrower’s financial statements there
is to be an increase in the interest rate, the interest rate increase may be put
into effect by Bank as of the first day of the month closest to the date on
which the financial statements are due, even if the delivery of the financial
statements is delayed.”

 

- 4 -



--------------------------------------------------------------------------------

2.10     Make-Whole Premium. The definition of “Make-Whole Premium” in
Section 13.1 of the Loan Agreement is amended to read as follows:

“ ‘Make-Whole Premium’ is an amount equal to:

“3% of the Term Loan Commitment Amount if the Make-Whole Event Date occurs on or
before the first anniversary of the Amendment Date;

“2% of the Term Loan Commitment Amount if the Make-Whole Event Date occurs after
the first anniversary of the Amendment Date but on or before the second
anniversary of the Amendment Date; and

“1% of Term Loan Commitment Amount if the Make-Whole Event Date occurs after the
second anniversary of the Amendment Date but before the Term Loan Maturity
Date.”

2.11     Final Payment. The definition of “Final Payment” in Section 13.1 of the
Loan Agreement is amended to read as follows:

“ ‘Final Payment’ is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due with respect to
the Term Loan on the earlier to occur of (a) the Term Loan Maturity Date,
(b) the acceleration of the Term Loan, or (c) the prepayment of the Term Loan,
equal to $100,000.”

2.12     Financial Covenants. Section 6.9 of the Loan Agreement is amended to
read as follows:

“6.9 Financial Covenants. Borrower shall comply with the following covenants (on
a consolidated basis):

“(a) Liquidity Ratio. Borrower shall maintain at all times a Liquidity Ratio of
greater than 1.50 to 1.00.

“(b) EBITDA; Fixed Charge Coverage Ratio. Borrower shall maintain EBITDA as of
the last day of each month, for the three month period ending as of last day of
such month, of not less than Negative Two Million, Five Hundred Thousand Dollars
(-$2,500,000); provided that, from and after the date Borrower has maintained a
Fixed Charge Coverage Ratio in excess of 1.50 to 1.00 for two consecutive fiscal
quarters, thereafter Borrower shall not be required to meet the foregoing EBITDA
covenant, and thereafter Borrower shall, instead, be required to maintain a
Fixed Charge Coverage Ratio in excess of 1.25 to 1.00 at all times.”

 

- 5 -



--------------------------------------------------------------------------------

2.13     Liquidity Ratio. The definition of “Liquidity Ratio” in Section 13.1 of
the Loan Agreement, which presently reads as follows

“ ‘Liquidity Ratio’ is the ratio of (a) Borrower’s unrestricted cash and Cash
Equivalents held with Bank and Bank’s Affiliates plus Borrower’s Eligible
Accounts, divided by (b) the sum of the outstanding principal amount of any
Advances (including any amounts used for Cash Management Services), plus the
face amount of any outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve), plus the FX
Reduction Amount, plus all other indebtedness for borrowed money (other than the
UBS Loans and the Subordinated Debt to PFG) or the deferred price of property or
services (other than unsecured indebtedness to trade creditors incurred in the
ordinary course of business).”

is amended to read as follows:

“ ‘Liquidity Ratio’ is the ratio of (a) Borrower’s unrestricted cash and Cash
Equivalents held with Bank and Bank’s Affiliates plus Borrower’s Eligible
Accounts, divided by (b) the sum of the outstanding principal amount of any
Advances, plus all other indebtedness for borrowed money (other than the
Subordinated Debt to PFG), plus all sums owed under Bank Services Agreements,
plus the deferred price of property or services (other than unsecured
indebtedness to trade creditors incurred in the ordinary course of business).”

2.14     Availability Amount. The definition of “Availability Amount” in
Section 13.1 of the Loan Agreement, which presently reads as follows:

“ ‘Availability Amount’ is (a) the lesser of (i) the Maximum Dollar Amount or
(ii) the amount available under the Borrowing Base, minus (b) the aggregate
Dollar Equivalent amount of all outstanding Letters of Credit (including drawn
but unreimbursed Letters of Credit) plus an amount equal to the Letter of Credit
Reserve, minus (c) the FX Reduction Amount, minus (d) any amounts used for Cash
Management Services, and minus (e) the outstanding principal balance of any
Advances.”

is amended to read as follows:

“ ‘Availability Amount’ is (a) the lesser of (i) the Maximum Dollar Amount or
(ii) the amount available under the Borrowing Base, minus (b) the outstanding
principal balance of any Advances.”

2.15     Unused Revolving Line Facility Fee. Section 2.4(d) of the Loan
Agreement, which presently reads as follows:

“(d) Unused Revolving Line Facility Fee. A fee (the ‘Unused Revolving Line
Facility Fee’), payable monthly, in arrears, on a calendar year basis, in an
amount equal to 0.375% per annum of the average unused portion of the Revolving
Line, as determined by Bank. The unused portion of the

 

- 6 -



--------------------------------------------------------------------------------

Revolving Line, for the purposes of this calculation, shall not include amounts
utilized or reserved with respect to products provided in connection with Cash
Management Services, Letters of Credit or pursuant to the Partial Term Loan
Reserve or Full Term Loan Reserve, or the FX Reduction Amounts. Borrower shall
not be entitled to any credit, rebate or repayment of any Unused Revolving Line
Facility Fee previously earned by Bank pursuant to this Section notwithstanding
any termination of this Agreement or the suspension or termination of Bank’s
obligation to make loans and advances hereunder; and”

is amended to read as follows:

“(d) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable monthly, in arrears, on a calendar year basis, in an
amount equal to 0.375% per annum of the average unused portion of the Revolving
Line, as determined by Bank. The unused portion of the Revolving Line, for the
purposes of this calculation, shall not include the Term Loan Reserve. Borrower
shall not be entitled to any credit, rebate or repayment of any Unused Revolving
Line Facility Fee previously earned by Bank pursuant to this Section
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder; and”

2.16     Amendment Fees. A new subsection (f) is hereby added to Section 2.4 of
the Loan Agreement as follows:

“(f) Amendment Fees. On the Amendment Date and on the first anniversary of the
Amendment Date, Borrower shall pay Bank a working capital facility fee of
$112,500. In addition, Borrower shall pay Bank a Term Loan facility fee of
$60,000 on the Amendment Date.”

2.17     Revolving Line Termination Fee. The portion of Section 2.1.1(c) of the
Loan Agreement, which presently reads as follows:

“If the Borrower terminates the Revolving Line prior to the Revolving Line
Maturity Date, or if Bank terminates the Revolving Line prior to the Revolving
Line Maturity Date due to the occurrence and continuance of an Event of Default,
or if the Obligations under the Revolving Line otherwise become due and payable
as the result of an Event of Default (including, without limitation, becoming
due and payable as the result of an Insolvency Proceeding), Borrower shall
immediately pay to Bank, in addition to the payment of any other expenses or
fees then-owing, a termination fee in an amount equal to (i) 2% of the Maximum
Dollar Amount if such termination or becoming due and payable occurs on or
before the first year anniversary of the Effective Date or (ii) 1% of the
Maximum Dollar Amount if such termination or becoming due and payable occurs
after the first year anniversary of the Effective Date but before the second
year anniversary of Effective Date.”

 

- 7 -



--------------------------------------------------------------------------------

is amended to read as follows:

“If the Borrower terminates the Revolving Line prior to the Revolving Line
Maturity Date, or if Bank terminates the Revolving Line prior to the Revolving
Line Maturity Date due to the occurrence and continuance of an Event of Default,
or if the Obligations under the Revolving Line otherwise become due and payable
as the result of an Event of Default (including, without limitation, becoming
due and payable as the result of an Insolvency Proceeding), Borrower shall
immediately pay to Bank, in addition to the payment of any other expenses or
fees then-owing, a termination fee in an amount equal to (i) 2% of the Maximum
Dollar Amount if such termination or becoming due and payable occurs on or
before the first year anniversary of the Amendment Date or (ii) 1% of the
Maximum Dollar Amount if such termination or becoming due and payable occurs
after the first year anniversary of the Amendment Date but before the second
year anniversary of Amendment Date.”

2.18     Amendment Date. A new definition of “Amendment Date” is hereby added to
Section 13.1 of the Loan Agreement as follows:

“ ‘Amendment Date’ is December 27, 2011.”

2.19     Operating Accounts. Section 6.8 of the Loan Agreement, which presently
reads as follows:

“(a) Maintain all of its and all of its Subsidiaries’ operating and other
deposit accounts, securities accounts, and any other accounts at which Borrower
or its Subsidiaries maintain funds or investments (including without limitation
any Collateral Accounts, but excluding the Auction Rate Securities (UBS)) with
Bank and Bank’s Affiliates.

“(b) Without limitation on subsection ‘a’ above, (i) provide Bank five (5) days
prior written notice before establishing any Collateral Account at or with any
bank or financial institution other than Bank or Bank’s Affiliates, and (ii) for
each Collateral Account that Borrower at any time maintains, Borrower shall
cause the applicable bank or financial institution (other than Bank) at or with
which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder. The provisions of ‘ii’ of the previous sentence shall not apply
to (y) deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s employees
and identified to Bank by Borrower as such, or (z) the Auction Rate Securities
(UBS).”

 

- 8 -



--------------------------------------------------------------------------------

is amended to read as follows:

“(a) Maintain all of its and all of its Subsidiaries’ operating and other
deposit accounts, securities accounts, and any other accounts at which Borrower
or its Subsidiaries maintain funds or investments (including without limitation
any Collateral Accounts) with Bank and Bank’s Affiliates.

“(b) Without limitation on subsection ‘a’ above, (i) provide Bank five (5) days
prior written notice before establishing any Collateral Account at or with any
bank or financial institution other than Bank or Bank’s Affiliates, and (ii) for
each Collateral Account that Borrower at any time maintains, Borrower shall
cause the applicable bank or financial institution (other than Bank) at or with
which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder. The provisions of ‘ii’ of the previous sentence shall not apply
to deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s employees
and identified to Bank by Borrower as such.”

2.20     Subordinated Debt. Section 7.9 of the Loan Agreement, which presently
reads as follows:

“Subordinated Debt. (a) make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or the amount of any permitted payments thereunder or adversely
affect the subordination thereof to Obligations owed to Bank. Nothing in this
Section 7.9 restricts Borrower from converting any of the Subordinated Debt to
PFG to equity securities of Borrower in accordance with its Loan Agreement with
PFG, and borrowing from PFG an amount equal to the Subordinated Debt so
converted, provided that the total amount of outstanding Subordinated Debt to
PFG shall not at any time exceed $4,000,000.”

is amended to read as follows:

“Subordinated Debt. (a) make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt

 

- 9 -



--------------------------------------------------------------------------------

is subject, or (b) amend any provision in any document relating to the
Subordinated Debt which would increase the amount thereof or the amount of any
permitted payments thereunder or adversely affect the subordination thereof to
Obligations owed to Bank. Nothing in this Section 7.9 restricts Borrower from
converting any of the Subordinated Debt to PFG to equity securities of Borrower
in accordance with its Loan Agreement with PFG, and borrowing from PFG an amount
equal to the Subordinated Debt so converted, provided that the total amount of
outstanding Subordinated Debt to PFG shall not at any time exceed $5,000,000.”

2.21     Exhibit A. Exhibit A to the Loan Agreement is amended in its entirety
to read as set forth on Exhibit A hereto.

2.22     Bank Services Agreement and Related Provisions.

(a) Definition of “Bank Services”. The following defined term is added to
Section 13.1 of the Loan Agreement:

“ ‘Bank Services’ are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a ‘Bank Services Agreement’).”

(b) References to Bank Services Agreements. The portion of Section 4.1 of the
Loan Agreement, which presently reads as follows:

“If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at Borrower’s sole cost and
expense, release its Liens in the Collateral and all rights therein shall revert
to Borrower.”

is amended to read as follows:

“Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that, pursuant to the terms hereof, are allowed to have superior
priority to Bank’s Lien in this Agreement).

 

- 10 -



--------------------------------------------------------------------------------

“Borrower agrees that, unless otherwise agreed in a writing signed by Bank and
Borrower (a) the security interest granted herein by Borrower shall survive the
termination of this Agreement and shall terminate only upon the termination of
all Bank Services Agreements, and (b) if, on the effective date of the
termination of this Agreement, there are any outstanding Letters of Credit, then
on such date Borrower shall provide to Bank cash collateral in an amount equal
to 110% of the Dollar Equivalent of the face amount of all such Letters of
Credit plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its good faith business judgment), to secure
all of the Obligations relating to such Letters of Credit.

“If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(y) this Agreement is terminated, Bank shall terminate the security interest
granted herein upon Borrower providing cash collateral acceptable to Bank in its
good faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to 110% of the Dollar Equivalent of the
face amount of all such Letters of Credit plus all interest, fees, and costs due
or to become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating to such Letters of
Credit.”

(c) Survival. Section 12.9 of the Loan Agreement, which presently reads as
follows:

“12.9 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.3 to
indemnify the Indemnified Persons shall survive until all statutes of limitation
with respect to the Claims, losses and expenses for which indemnity is given
shall have run. The provisions of Section 12.10 shall survive termination of
this Agreement.”

 

- 11 -



--------------------------------------------------------------------------------

is amended to read as follows:

“12.9 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. Without limiting the foregoing,
except as otherwise provided in Section 4.1, the grant of security interest by
Borrower in Section 4.1 shall survive until the termination of all Bank Services
Agreements. The obligation of Borrower in Section 12.3 to indemnify the
Indemnified Persons shall survive until all statutes of limitation with respect
to the Claims, losses and expenses for which indemnity is given shall have run.”

(d) Overadvances. Section 2.2 of the Loan Agreement, which presently reads as
follows:

“2.2 Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Advances (including any amounts used for Cash Management
Services), plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve), plus (c) the FX Reduction Amount, exceeds the lesser of either the
Maximum Dollar Amount or the Borrowing Base (such excess being an
`Overadvance’), Borrower shall immediately pay to Bank in cash such Overadvance.
Without limiting Borrower’s obligation to repay Bank any amount of the
Overadvance, Borrower agrees to pay Bank interest on the outstanding amount of
any Overadvance, on demand, at the Default Rate.”

is amended to read as follows:

“2.2 Overadvances. If, at any time, the outstanding principal amount of any
Advances exceeds the lesser of either the Maximum Dollar Amount or the Borrowing
Base (such excess being an ‘Overadvance’), Borrower shall immediately pay to
Bank in cash such Overadvance. Without limiting Borrower’s obligation to repay
Bank any amount of the Overadvance, Borrower agrees to pay Bank interest on the
outstanding amount of any Overadvance, on demand, at the Default Rate.”

(d) Delete Sublimits for Letters of Credit, FX and Cash Management. Sections
2.1.2, 2.1.3, 2.1.4, and 2.4(b) of the Loan Agreement are hereby deleted from
the Loan Agreement.

 

- 12 -



--------------------------------------------------------------------------------

(e) Definition of “Credit Extension”. The definition of “Credit Extension” in
Section 13.1 of the Loan Agreement, which presently reads as follows:

“ ‘Credit Extension’ is any Advance, Letter of Credit, FX Forward Contract,
amount utilized for Cash Management Services, Term Loan, or any other extension
of credit by Bank for Borrower’s benefit.”

is amended to read as follows:

“ ‘Credit Extension’ is any Advance, Term Loan, or any other extension of credit
by Bank for Borrower’s benefit under this Agreement.”

(f) Definition of “FX Contract”. The following definition is hereby added to
Section 13.1 of the Loan Agreement:

“ FX Contract’ is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.”

(g) Definition of “Letter of Credit”. The definition of “Letter of Credit in
Section 13.1 of the Loan Agreement, is amended to read as follows:

“ ‘Letter of Credit’ is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.”

(h) Definition of “Loan Documents”. The definition of “Loan Documents” in
Section 13.1 of the Loan Agreement, which presently reads as follows:

“ ‘Loan Documents’ are, collectively, this Agreement, the Warrant, the
Perfection Certificate, the letter agreement dated September 9, 2009 between
Borrower and Bank with respect to the Pearland Economic Development Corporation,
any note, or notes or guaranties executed by Borrower, and any other present or
future agreement by Borrower with or for the benefit of Bank in connection with
this Agreement or the Prior LSA, all as amended, restated, or otherwise
modified.

is amended to read as follows:

“ ‘Loan Documents’ are, collectively, this Agreement, all warrants issued to
Bank or its affiliates, the Perfection Certificate, the letter agreement dated
September 9, 2009 between Borrower and Bank with respect to the Pearland
Economic Development Corporation, any Bank Services Agreement, any subordination
agreement, note, or notes or guaranties executed by Borrower, and any other
present or future agreement by Borrower with or for the benefit of Bank, all as
amended, restated, or otherwise modified.”

 

- 13 -



--------------------------------------------------------------------------------

(i) Definition of “Obligations”. The definition of “Obligations” in Section 13.1
of the Loan Agreement, which presently reads as follows:

“ ‘Obligations’ are Borrower’s obligations to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.”

is amended to read as follows:

“ ‘Obligations’ are Borrower’s obligations to pay when due any debts, principal,
interest, Bank Expenses, and other amounts Borrower owes Bank now or later,
whether under this Agreement, the other Loan Documents, or otherwise, including,
without limitation, any interest accruing after Insolvency Proceedings begin,
and debts, liabilities, or obligations of Borrower assigned to Bank, and the
performance of Borrower’s duties under the Loan Documents.”

(j) Delete Certain Definitions. The following definitions are hereby deleted
from Section 13.1 of the Loan Agreement: “FX Business Day”, “FX Forward
Contract”, “FX Reduction Amount”, “FX Reserve”, “Letter of Credit Application”,
“Letter of Credit Reserve”, and “Settlement Date”.

(k) FX Contract Change. Section 9.1(d) of the Loan Agreement, which presently
reads as follows:

“(d) terminate any FX Forward Contracts;”

is amended to read as follows:

“(d) terminate any FX Contracts;”

3.     Limitation of Amendments.

3.1     The consents and amendments set forth in this Amendment are effective
for the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

3.2     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

 

- 14 -



--------------------------------------------------------------------------------

4.     Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents, warrants and agrees as follows:

4.1     Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent modified by the matters set forth on Exhibit B hereto, and except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct in all material respects as of such date),
and (b) no Event of Default has occurred and is continuing;

4.2     Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

4.3     The organizational documents of Borrower previously delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

4.4     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

4.5     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

4.6     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

4.7     This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.     Warrant. Concurrently, Borrower shall issue to Bank a Warrant to purchase
common stock of the Borrower on the terms set forth in the Warrant being
executed and delivered concurrently herewith.

6.     PFG Subordination Agreement. This Amendment is conditioned on the
execution and delivery of an Amendment to the existing Subordination Agreement
between Bank and Partners for Growth III, L.P., a Delaware limited partnership,
in form and substance acceptable to Bank in its sole discretion.

 

- 15 -



--------------------------------------------------------------------------------

7.     Expenses. Without limitation on the terms of the Loan Documents, Borrower
agrees to reimburse Bank for all its reasonable costs and expenses (including
reasonable attorneys’ fees) incurred in connection with this Amendment. Bank is
authorized to charge said fees, costs and expenses to Borrower’s loan account or
any of Borrower’s deposit accounts maintained with Bank.

8.     Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

[Signatures on Next Page]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

SILICON VALLEY BANK     CARDIOVASCULAR SYSTEMS, INC. By:   /s/ Adam Glick    
By:   /s/ Laurence L. Betterley Name:   Adam Glick     Name:   Laurence L.
Betterley Title:   Relationship Manager     Title:   CFO